VIRGINIA:


      In the Supreme Court of Virginia held at the Supreme Court
Building in the City of Richmond on Friday the 12th day of May,
2000.


Frank Raymond Pauley,                                   Appellant,

against        Record No. 992366
               Circuit Court No. CL98-300

State Farm Mutual Automobile
Insurance Company,                                       Appellee.


          Upon an appeal from a judgment rendered by the Circuit
     Court of Hanover County on the 14th day of July, 1999


     Upon consideration of the record, briefs, and argument of

counsel, the Court is of opinion that there is no error in the

judgment of the circuit court.

     The issue presented by this appeal is whether our holding

in Cotchan v. State Farm Fire & Casualty Co., 250 Va. 232, 462
S.E.2d 78 (1995) applies on the facts of this case.   In Cotchan,

we held that an exclusion in an automobile liability insurance

policy which provided that the policy’s medical expense coverage

did not apply to “bodily injuries sustained by the named insured

or any relative while occupying any motor vehicle owned by or

furnished or available for regular use of such named insured or

relative and which is not an insured motor vehicle” was not

violative of the provisions of Code § 38.2-2201 requiring that

such coverage be extended to relatives of a named insured and
permitting the “stacking” of medical expense coverage for up to

four vehicles so insured.       Id. at 234-36, 462 S.E.2d at 79-81.

In Cotchan, the claimant was the named insured in a separate

policy of insurance issued by a different insurance company and

he had declined medical payments coverage under that policy.        We

held that as defined in the policy under which he sought

coverage, his vehicle was not “an insured vehicle” and, thus,

the exclusion applied and barred his recovery under that policy.

        Appellant asserts that the present case can be

distinguished from Cotchan on the grounds that the separate

policy of insurance on his vehicle was issued by the same

company as the policy on his wife’s vehicle under which he seeks

to stack medical expense coverage and that both policies

contained provisions for medical payments coverage.      Thus, he

contends, appellee had a known risk that the coverage of the two

policies could be stacked and had accepted premiums for that

risk.    We disagree.

        The clear import of our holding in Cotchan is that Code

§ 38.2-2201 “does not prohibit reasonable exclusions of medical

expense coverage that are clear and unambiguous.” Id. at 234-35,

462 S.E.2d at 80.    The exclusion here is identical to the one at

issue in Cotchan.       Under the definitions of the policy relevant




                                    - 2 -
to this exclusion, an “insured vehicle” is one insured under the

same policy as the vehicle for which medical expense coverage is

being sought, and not merely one insured under a policy issued

by the same company.   As such, the exclusion is clear and

unambiguous, and, under the same rationale applied in Cotchan,

it is not violative of Code § 38.2-2201.

     Accordingly, the judgment of the trial court is affirmed.

The appellee shall recover thirty dollars damages from the

appellant.

     This order shall be certified to the said circuit court and

because we are advised that the issue is one of significance in

proceedings in other circuit courts, this order shall be

published in the Virginia Reports.

                               A Copy,

                                     Teste:



                                     David B. Beach,
                                     Clerk




                                - 3 -